                                         1   TYSON & MENDES LLP
                                             THOMAS E. MCGRATH
                                         2   Nevada Bar No. 7086
                                             Email: tmcgrath@tysonmendes.com
                                         3   RACHEL J. HOLZER
                                             Nevada Bar No. 11604
                                         4   Email: rholzer@tysonmendes.com
                                             3960 Howard Hughes Parkway, Suite 600
                                         5   Las Vegas, Nevada 89169
                                             Tel: (702) 724-2648
                                         6   Fax: (702) 938-1048
                                             Attorneys for Defendant Privilege Underwriters Reciprocal Exchange a/k/a/ PURE
                                         7
                                                                         UNITED STATES DISTRICT COURT
                                         8
                                                                                 DISTRICT OF NEVADA
                                         9
                                             SLOBODANKA DJORDJEVIC-MIKIC,                           Case No. 2:17-cv-02667-JCM-CWH
                                        10   individually,

                                        11                                  Plaintiff,              STIPULATION AND PROTECTIVE
3960 Howard Hughes Parkway, Suite 600




                                                                                                    ORDER
                                        12   vs.
      Las Vegas, Nevada 89169




                                        13   PRIVILEGE UNDERWRITERS RECIPROCAL
                                             EXCHANGE a/k/a PURE; DOES I through X
                                        14   and ROE CORPORATIONS I through X,
                                             inclusive,
                                        15
                                                                            Defendants.
                                        16

                                        17
                                                    IT    IS   HEREBY        STIPULATED            by   and   between   Defendant    PRIVILEGE
                                        18
                                             UNDERWRITERS RECIPROCAL EXCHANGE A/K/A/ PURE, by and through its counsel,
                                        19
                                             Thomas E. McGrath, Esq. and Rachel J. Holzer, Esq., of the law firm of Tyson & Mendes, LLP,
                                        20
                                             and Plaintiff SLOBODANKA DJORDJEVIC-MIKIC, by and through her counsel, Farhan
                                        21
                                             Naqvi, Esq. and Elizabeth Coleman, Esq., Naqvi Injury Law, that in order to facilitate the
                                        22
                                             exchange of information and documents, which may be subject to confidentiality limitations on
                                        23
                                             disclosure due to federal laws, state laws, and privacy rights, the Parties stipulate as follows:
                                        24
                                                    1.      In this Stipulation and Protective Order, the words set forth below shall have the
                                        25
                                             following meanings:
                                        26
                                                    a. “Proceeding” means the above-entitled proceeding: SLOBODANKA DJORDJEVIC-
                                        27
                                             MIKIC v. PRIVILEGE UNDERWRITERS RECIPROCAL EXCHANGE a/k/a PURE, DOES 1
                                        28

                                                                                               1
                                         1   through X, inclusive; and ROE CORPORATIONS I through X, inclusive, pending in the United

                                         2   States District Court for the District of Nevada, Case No. 2:17-cv-02667-JCM-CWH.

                                         3            b. “Court” means Magistrate Carl W. Hoffman, or any other judge to which this

                                         4   Proceeding may be assigned, including Court staff participating in such proceedings.

                                         5            c. “Confidential” means any information which is in the possession of a Designating

                                         6   Party who believes in good faith that such information is entitled to confidential treatment under

                                         7   FRCP 26(b)(5).

                                         8            d. “Confidential Materials” means any Documents, Testimony or Information as defined

                                         9   below designated as “Confidential” pursuant to the provisions of this Stipulation and Protective

                                        10   Order.

                                        11            e. “Designating Party” means the Party that designates Materials as “Confidential.”
3960 Howard Hughes Parkway, Suite 600




                                        12            f. “Disclose” or “Disclosed” or “Disclosure” means to reveal, divulge, give, or make
      Las Vegas, Nevada 89169




                                        13   available Materials, or any part thereof, or any information contained therein.

                                        14            g. “Documents” means (i) any “Writing,” “Original,” and “Duplicate” as those terms are

                                        15   defined by Federal Rule of Civil Procedure 34, which have been produced in discovery in this

                                        16   Proceeding by any person, and (ii) any copies, reproductions, or summaries of all or any part of

                                        17   the foregoing.

                                        18            h. “Information” means the content of Documents or Testimony.

                                        19            i. “Testimony” means all depositions, declarations or other testimony taken or used in

                                        20            this Proceeding.

                                        21            2.      The parties may, in good faith, designate documents and/or information

                                        22   reasonably believed to constitute or disclose proprietary and commercially sensitive business

                                        23   information trade secrets, confidential research, development, testing, commercial information,

                                        24   medical information, or personal information the disclosure of which would cause an identifiable

                                        25   and significant harm and/or in which the producing party has a protected proprietary interest as

                                        26   confidential.

                                        27            3.      The entry of this Stipulation and Protective Order does not alter, waive, modify,

                                        28   or abridge any right, privilege or protection otherwise available to any Party with respect to the

                                                                                              2
                                         1   discovery of matters, including but not limited to any Party’s right to assert the attorney-client

                                         2   privilege, the attorney work product doctrine, or other privileges, or any Party’s right to contest

                                         3   any such assertion.

                                         4          4.      Any Documents, Testimony or Information to be designated as “Confidential”

                                         5   must be clearly so designated before the Document, Testimony or Information is Disclosed or

                                         6   produced. The “Confidential” designation should not obscure or interfere with the legibility of

                                         7   the designated Information.

                                         8                  a.      For Documents (apart from transcripts of depositions or other pretrial or

                                         9   trial proceedings), the Designating Party must affix the legend “Confidential” on each page

                                        10   of any Document containing such designated Confidential Material.

                                        11          5.      The inadvertent production by any of the undersigned Parties or non-Parties to the
3960 Howard Hughes Parkway, Suite 600




                                        12   Proceedings of any Document, Testimony or Information during discovery in this Proceeding
      Las Vegas, Nevada 89169




                                        13   without a “Confidential” designation, shall be without prejudice to any claim that such item is

                                        14   “Confidential” and such Party shall not be held to have waived any rights by such inadvertent

                                        15   production.

                                        16          6.      In the event the parties have a good faith dispute about whether any specific

                                        17   document has appropriately been designated as “Confidential”, the parties shall confer in good

                                        18   faith in an attempt to informally resolve their dispute without court intervention. If the parties

                                        19   are unable to resolve their dispute(s) after a good-faith effort, the party asserting the document(s)

                                        20   or other information is appropriately designated as “Confidential” shall set up a conference call

                                        21   with the Magistrate or file a motion for protective order. The parties agree to treat the documents

                                        22   and information designated as “Confidential” as such until the Court rules regarding the motion

                                        23   for protective order and/or issues its ruling regarding the dispute.

                                        24          7.      Access to and/or Disclosure of Confidential Materials designated as

                                        25   “Confidential” shall be permitted only to the following “Qualified Persons”:

                                        26                  a.      the Parties;

                                        27                  b.      the Court;

                                        28                  c.      Attorneys of record in the Proceedings and their affiliated attorneys, in

                                                                                               3
                                         1   house counsel, paralegals, clerical and staff employed by any such attorneys;

                                         2                    d.     Companies/individuals hired to assist with this matter such as outside

                                         3   copying services and data processing companies;

                                         4                    e.     court reporters and videographers in this Proceeding (whether at

                                         5   depositions, hearings, or any other proceeding);

                                         6                    f.     Deponents, subject to the deponent’s execution of the Non-Disclosure

                                         7   Agreement attached as Exhibit A;

                                         8                    g.     Mediators and their staff;

                                         9                    h.     The Court and Court personnel;

                                        10                    i.     outside experts or expert consultants consulted by the undersigned Parties

                                        11   or their counsel in connection with the Proceeding, whether or not retained to testify at any oral
3960 Howard Hughes Parkway, Suite 600




                                        12   hearing, subject to the expert or expert consultant’s execution of the Non-Disclosure Agreement
      Las Vegas, Nevada 89169




                                        13   attached as Exhibit A. It shall be the obligation of counsel, upon learning of any breach or

                                        14   threatened breach of this Stipulation and Protective Order by any such expert or expert

                                        15   consultant, to promptly notify counsel for the Designating Party of such breach or threatened

                                        16   breach.

                                        17             8.     Confidential Materials shall be used by the persons receiving them only for the

                                        18   purposes of preparing for, conducting, participating in the conduct of, and/or prosecuting and/or

                                        19   defending the Proceeding, and not for any business or other purpose whatsoever.

                                        20             9.    Any Party to the Proceeding (or other person subject to the terms of this

                                        21   Stipulation and Protective Order) may ask the Court, after appropriate notice to the other Parties

                                        22   to the Proceeding, to modify or grant relief from any provision of this Stipulation and Protective

                                        23   Order.

                                        24             10.    Except to the extent otherwise permitted by this Stipulated Protective Order,

                                        25   counsel shall keep all materials or information designated as confidential and subject to this

                                        26   Stipulated Protective Order within their exclusive possession and control and shall take all

                                        27   necessary and prudent measures to maintain the confidentiality of such materials or information

                                        28   and shall not permit dissemination of such materials to anyone.

                                                                                                  4
                                         1          11.      If any person subject to this Stipulation and Protective Order who has custody of

                                         2   any Confidential Materials receives a subpoena or other process (“Subpoena”) from any

                                         3   government or other person or entity demanding production of Confidential Materials, the

                                         4   recipient of the Subpoena shall promptly give notice of the same by electronic mail transmission

                                         5   or otherwise to counsel of record for the Designating Party, and shall furnish such counsel with a

                                         6   copy of the Subpoena. Upon receipt of this notice, the Designating Party may, in its sole

                                         7   discretion and at its own cost, move to quash or limit the Subpoena, otherwise oppose production

                                         8   of the Confidential Materials, and/or seek to obtain confidential treatment of such Confidential

                                         9   Materials from the subpoenaing person or entity to the fullest extent available under law. The

                                        10   recipient of the Subpoena may not produce any Documents, Testimony or Information pursuant

                                        11   to the Subpoena prior to the date specified for production on the Subpoena. If the Designating
3960 Howard Hughes Parkway, Suite 600




                                        12   Party does not act to protect its interests in accordance with applicable procedural rules by
      Las Vegas, Nevada 89169




                                        13   objecting within 14 days after receiving notice of the subpoena/request, the other party in receipt

                                        14   of the subpoena, agency request for information or other legal process shall be entitled to

                                        15   disclose the confidential information to the requestor.

                                        16         12.     Nothing in this Stipulation and Protective Order shall be construed to preclude

                                        17   either Party from asserting in good faith that certain Confidential Materials require additional

                                        18   protection. The Parties shall meet and confer to agree upon the terms of such additional

                                        19   protection.

                                        20          13.      Unless otherwise permitted by Nevada law or court order, Confidential Materials

                                        21   submitted/filed with the Court under seal, shall be accompanied by a motion for leave to file

                                        22   those documents under seal and shall be filed in accordance with the Court’s electronic filing and

                                        23   in compliance with Local Rule IA 10-5 and Local Rule IC 6-1.

                                        24          14.      This Order shall govern the use of Confidential Materials at trial or hearings in

                                        25   this matter. The Parties shall meet and confer regarding the use of Confidential Materials at trial

                                        26   and hearings, and shall move the Court for entry of an appropriate order.

                                        27          15.      This Stipulation and Protective Order shall continue to be binding after the

                                        28   conclusion of this Proceeding and all subsequent proceedings arising from this Proceeding,

                                                                                              5
                                         1   except that a Party may seek the written permission of the Designating Party or may move

                                         2   the Court for relief from the provisions of this Stipulation and Protective Order. To the extent

                                         3   permitted by law, the Court shall retain jurisdiction to enforce, modify, or reconsider this

                                         4   Stipulation and Protective Order, even after the Proceeding is terminated.

                                         5          16.      All documents and tangible things marked as Confidential Materials shall be held

                                         6   by the party receiving same in confidence and used solely for the purpose of this Proceeding. At

                                         7   the conclusion of the Proceeding, by settlement, trial or appeal, counsel for the Parties shall have

                                         8   thirty (30) days to either (a) promptly return to counsel for each Designating Party all

                                         9   Confidential Materials and all copies thereof or (b) destroy the Confidential Material, written

                                        10   confirmation regarding which shall be provided to the Designating Party upon request therefor.

                                        11   However, counsel of record for the Parties may retain their own attorney-client privileged or
3960 Howard Hughes Parkway, Suite 600




                                        12   work product protected documents that cite, quote or reference Confidential Materials.
      Las Vegas, Nevada 89169




                                        13          17.      After this Stipulation and Protective Order has been signed by counsel for all

                                        14   Parties, it shall be presented to the Court for entry. Counsel agree to be bound by the terms set

                                        15   forth herein with regard to any Confidential Materials that have been produced before the Court

                                        16   signs this Stipulation and Protective Order.

                                        17          18.      The Parties and all signatories to the Certification attached hereto as Exhibit A,

                                        18   agree to be bound by this Stipulation and Protective Order pending its approval and entry by the

                                        19   Court. In the event that the Court modifies this Stipulation and Protective Order, or in the event

                                        20   that the Court enters a different Protective Order, the Parties agree to be bound by this

                                        21   Stipulation and Protective Order until such time as the Court may enter such a different Order.

                                        22                   b.     Defendants shall have the burden to bring a Motion seeking further

                                        23   confidentiality protection for any documents not agreed upon by counsel, should Plaintiff

                                        24   challenge it.

                                        25                   c.     Documents that have been deemed confidential shall remain confidential

                                        26   during the deposition of Defendants’ Federal Rule of Civil Procedure 30(b)(6) witness(es), and

                                        27   for any questioning of the 30(b)(6) witness related to the confidential documents. A deposition

                                        28   transcript may be designated confidential by any party or witness by requesting such treatment

                                                                                              6
                                         1   thereof either (1) on the record, or (2) by written communication mailed within thirty (30) days

                                         2   after receipt by the witness or his counsel of the transcript. All parties shall treat a deposition

                                         3   transcript as confidential during said thirty (30) day period. The party requesting confidential

                                         4   designation shall identify by page and line the portions of the transcript that the Designating

                                         5   Party intends to designate as Confidential Materials in written correspondence served to all

                                         6   counsel of record within 30 days after the Designating Party receives the written deposition

                                         7   transcript from the court reporter. Only the portions of the deposition transcript designated by the

                                         8   Designating Party during this time period shall remain confidential subject to this Order. Copies

                                         9   of all exhibits designated as Confidential Materials shall be separately marked accordingly.

                                        10          It is the Parties’ intent to be bound by the terms of this Stipulation and Protective Order

                                        11   pending its entry so as to allow for immediate production of Confidential Materials under the
3960 Howard Hughes Parkway, Suite 600




                                        12   terms herein.
      Las Vegas, Nevada 89169




                                        13   DATED this 28th day of February, 2019.               DATED this 28th day of February, 2019.

                                        14   NAQVI INJURY LAW                                     TYSON & MENDES LLP
                                        15

                                        16   /s/ Elizabeth E. Coleman, Esq.                       /s/ Rachel J. Holzer, Esq.
                                             FARHAN R. NAQVI                                      THOMAS E. MCGRATH
                                        17   Nevada Bar No. 8589                                  Nevada Bar No. 7086
                                             ELIZABETH E. COLEMAN                                 RACHEL J. HOLZER
                                        18   Nevada Bar No. 12350                                 Nevada Bar No. 11604
                                                                                                  3960 Howard Hughes Parkway, Suite 600
                                             9500 West Flamingo Road, Suite 104                   Las Vegas, Nevada 89169
                                        19
                                             Las Vegas, Nevada 89147                              Attorneys for Defendant
                                        20   Attorneys for Plaintiff                              Privilege Underwriters Reciprocal Exchange
                                             Slobodanka Djordjevic-Mikic                          a/k/a/ PURE
                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                              7
                                         1
                                                                                   ORDER
                                         2
                                                           GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and
                                         3
                                             Protective Order.
                                         4
                                                           IT IS SO ORDERED.
                                         5

                                         6
                                                      March 1, 2019
                                             Dated: ________________________              ____________________________________
                                         7                                                UNITED STATES MAGISTRATE JUDGE
                                         8

                                         9

                                        10

                                        11
3960 Howard Hughes Parkway, Suite 600




                                        12
      Las Vegas, Nevada 89169




                                        13

                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                      8
                                         1                                             EXHIBIT A
                                         2                                NON-DISCLOSURE AGREEMENT

                                         3          I, ____________________________________, understand that information and/or

                                         4   documents which are disclosed to me by counsel of record for ___________________________,

                                         5   which are designated as “Confidential” are CONFIDENTIAL and to be used by me solely to

                                         6   assist in the matter of SLOBODANKA DJORDJEVIC-MIKIC v. PRIVILEGE UNDERWRITERS

                                         7   RECIPROCAL EXCHANGE a/k/a PURE, DOES 1 through X, inclusive; and ROE

                                         8   CORPORATIONS I through X, inclusive, pending in the United States District Court for the

                                         9   District of Nevada, Case No. 2:17-cv-02667-JCM-CWH.

                                        10          I further understand that the Stipulated Protective Order entered by the Court, a copy of

                                        11   which has been given to me, prohibits me from either using such information or documents for
3960 Howard Hughes Parkway, Suite 600




                                        12   any other purpose or disclosing such information or documents to any person other than counsel
      Las Vegas, Nevada 89169




                                        13   of record or persons assisting them.

                                        14          I further acknowledge that I will not use any Confidential document, transcript or

                                        15   information obtained from any Confidential document or transcript to compete with Plaintiffs or

                                        16   Defendants. In accepting disclosure, I agree to be bound by the Stipulated Protective Order and

                                        17   to be subject to the jurisdiction of the United States District Court for the District of Nevada for

                                        18   the purpose of its enforcement of the Stipulated Protective Order and the enforcement of my

                                        19   obligations under this Non-disclosure Agreement.

                                        20

                                        21   Dated: ________________________               ___________________________________
                                                                                           Recipient’s Signature
                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                              9
